The declaration charges the defendant with negligence (1) in the manner in which he drove the horse upon the highway at the time of the accident and (2) in the fact that he drove the horse upon the highway. As bearing upon the latter charge, the defendant's knowledge and understanding of the nature and character of the horse was material. Connolly v. Brown,73 N.H. 193. If he understood the horse was safe and kind and had been driven by a woman, evidence of that sort would tend to show that he was in the exercise of due care in attempting to drive the horse in the public streets. What the vendor told the defendant when he purchased the horse a short time before the accident was not competent to prove the nature or character of the horse, but was competent to prove what the defendant understood the nature and character of the animal was and whether he was in the exercise of due care in driving him. There is nothing in the case indicating that the evidence was used for an improper purpose; and being competent for one purpose, the presumption is that its use was limited to that purpose.
Exceptions overruled.
All concurred. *Page 551